ACCEPTED
                                                                                14-15-00403-CV
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          9/17/2015 11:39:22 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                CASE NUMBER: 14-15-00403-CV

                              IN THE                            FILED IN
                                                         14th COURT OF APPEALS
                                                            HOUSTON, TEXAS
              FOURTEENTH COURT OF APPEALS                9/17/2015 11:39:22 PM
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
                          AT HOUSTON

                  FREDERICK L. NICHOLAS,
                            Appellant,
                               v.
ENVIRONMENTAL SYSTEMS (INTERNATIONAL) LIMITED, BRIAN G.
COOK, RE/DEFINING WATER, INC., KLAUS REIF, REIF WINERY, INC.
               (c.o.b as REIF ESTATE WINERY),
                            Appellee.


              Appealed from the 56th District Court of
                     Galveston County, Texas


                       APPELLEES’ BRIEF

                               James T. Fletcher
                               Texas Bar No. 07141550
                               1414 S. Friendswood Drive
                               Friendswood, TX 77546
                               Tel: (281) 648-7780
                               Fax: (281) 648-7782
                               Email: friendswoodlaw@yahoo.com

                               ATTORNEY FOR APPELLEES
                               ENVIRONMENTAL SYSTEMS
                               (INTERNATIONAL) LIMITED, BRIAN G.
                               COOK, RE/DEFINING WATER, INC.,
                               KLAUS REIF, REIF WINERY, INC.
                               (c.o.b. as REIF ESTATE WINERY)


                                 1
                         CASE NUMBER: 14-15-00403-CV

                              FREDERICK L. NICHOLAS,
                                     Appellant

                                           v.

     ENVIRONMENTAL SYSTEMS (INTERNATIONAL) LIMITED, BRIAN G.
     COOK, RE/DEFINING WATER, INC., KLAUS REIF, AND REIF WINERY,
                  INC. (c.o.b. as REIF ESTATE WINERY),
                                   Appellees

                      IDENTITY OF PARTIES & COUNSEL

Parties:

A.     Frederick L. Nicholas, Appellant, Pro Se, 15830 Cambridge View Drive

Friendswood, Texas 77546, Tel: (713) 240-6372, Fax: (281) 992-2302

Email: nicholasfl@msn.com

B.     Environmental Systems (International) Limited, Appellee

C.     Brian G. Cook, Appellee

D.     Re/defining Water, Inc., Appellee

E.     Klaus Reif, Appellee

F.     Reif Winery, Inc. (c.o.b. as Reif Estate Winery), Appellee

Counsel:

A.     James T. Fletcher, Attorney at Law, Attorney for Appellees, 1414 S.

       Friendswood Dr., Friendswood, TX 77546


                                           2
Trial Court:

A.    The Honorable Lonnie Cox, presiding Judge of the 56th District Court in and

      for Galveston County, Texas 600 59th Street, Galveston, Texas.




                                         3
                                        TABLE OF CONTENTS




IDENTITY OF PARTIES &
COUNSEL.................................................................................................................2

TABLE OF CONTENTS...........................................................................................4

INDEX OF AUTHORITIES......................................................................................6

STATEMENT OF THE CASE..................................................................................8

STATEMENT ON ORAL ARGUMENT..................................................................9

RESPONSE TO ISSUES PRESENTED...................................................................9

STATEMENT OF FACTS......................................................................................11

        Filed Judgment..............................................................................................11

        Challenge to Attorney’s Authority to Act....................................................12

        Trial Court’s Findings of Facts and Conclusions of Law............................13

        The Filing of December 2, 2011 Affidavit...................................................14

        Judgment Finality Conclusiveness, Enforceability, and Authentication......14

        Fraud, Evidence submitted to the Canadian Court in obtaining Judgment..14

        Fraud, Representations and Evidence entered in the Texas Court...............17

        Post Trial– Notice of Appeal.........................................................................18

SUMMARY OF THE ARGUMENT......................................................................19



                                                         4
ARGUMENT...........................................................................................................23

        Motion to Show Authority.............................................................................23

        Findings of Fact and conclusions of Law.....................................................25

        Filing of Affidavit under UFCMJRA...........................................................28

        Finality, Conclusiveness and Enforceability.................................................30

        Authentication...............................................................................................31

        Fraud..............................................................................................................35

        Reversible Error.............................................................................................36

PRAYER..................................................................................................................37

CERTIFICATE OF SERVICE................................................................................38

CERTIFICATE OF COMPLIANCE.......................................................................38

APPENDIX..............................................................................................................39




                                                          5
                                     INDEX OF AUTHORITIES

Texas Cases:

Amanda v. Montgomery, 877 S.W.2d 483, 488 (Tex Civ, App– Houston [1st ]

       1994)..............................................................................................................36

Bakali v. Bakali, 830 S.W.2d 251, 255 (Tex. App. Dallas, 1992).........................35

The Courage Co. v. The Chemshare Corp., 93 S.W.3d 323, 331

       (Tex. App. Fort Worth, 2002).......................................................................35

Boudreau v. Federal Trust Bank, 115 S.W.3d 740, 742 (Tex. App. 2003)............24

C/S Solutions, Inc. v. Energy Maint. Servs. Group., 274 S.W.3d 299, 306

       (Tex. App.– Houston[1st Dist.] 2008, no pet.).............................................23

Lindner v. Hill, 673 S.W.2d 611, 614 (Tex. App.–San Antonio 1984), aff’d,

       691 S.W.2d 590 (Tex. 1985).........................................................................27

McGowen v. Huang, 120 S.W.3d 452, 461 (Tex. App.–Texarkana 2003,

       pet.denied).....................................................................................................23

Montgomery v. Kennedy, 669 S.W.2d 309, 312 (Tex. 1984)............................35, 36

Ray v. Farmers’ State Bank, 576 S.W.2d 607, 608 n.1 (Tex. 1979)......................25

Travelers Ins. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010)................................23

Vickery v. Commission for Lawyer Discipline, 5 S.W.3d 241, 255

       (Tex. Civ. App.– Houston[14th]1999.....................................................27,28


                                                         6
Walker v. Thetford, 418 S.W.2d 276, 285 (Tex. Civ. App.–Austin 1967,

        writ ref’d n.r.e.)..............................................................................................27

Texas Statutes and Codes:

Tex. Civ. Prac. & Rem. Code §36.001-008............................................................ 28
Tex. Civ. Prac & Rem. Code §35.004(a)................................................................29

Tex. Civ. Prac & Rem. Code §36.005(b) (2)..........................................................35

Texas Rules:

Tex. R. App. P. 44.1...............................................................................................37

Tex. R. Civ. P. 12...................................................................................................24

TEX. R. CIV. P. 162...............................................................................................23

Tex. R. Civ. P. 296................................................................................................ 25

Tex. R. Civ. P. 297.................................................................................................26

Tex. R. Civ. P. 21.................................................................................................. 26

Tex. R. Evid. 902....................................................................................................32

Tex. R. Evid. 902................................................................................................31,32




                                                         7
                           STATEMENT OF THE CASE

      Appellants, filed this suit is for registration, recognition and enforcement of a

Canadian Judgment against Appellant, Frederick L. Nicholas pursuant to the Texas

Uniform Foreign Country Money Judgment Recognition Act.             This matter was

initiated by the filing of an affidavit on behalf of Environmental Systems

(International) Limited, Brian G. Cook, Re-defining Water, Inc., Klaus Reif, and Reif

Winery, Inc. in the 56th Judicial District Court of Galveston County, Texas. (CR 5-

12). On August 13, 2014, Environmental systems (International) Limited, Brian G.

Cook, and Re-defining Water, Inc. non-suited their request for recognition of the

Canadian Judgment. (CR 18). On trial of this matter, the 56th Judicial District Court

issued its Judgment recognizing the Canadian judgment in favor of Klaus Reif and

Reif Winery, Inc. (DR 140-147).

      After request by the Appellant, on March 25, 2015 the trial court entered its

Findings of Fact and Conclusions of Law (CR 207-210). On April 30, 2015, the

Appellant filed his Notice of Appeal (CR 238-239).




                                          8
                      STATEMENT ON ORAL ARGUMENT

      Appellee does not request Oral Argument. Should the Court believe that oral

argument would aid in the disposition of this case, Appellee is willing to provide oral

argument.

                       RESPONSE TO ISSUES PRESENTED

      Response to Issue 1: The Motion to Show Authority filed by the Defendant was

moot as to Environmental Systems (International) Limited, Brian G. Cook, and Re-

defining Water, Inc. These parties non-suited their claims prior to the hearing on the

Motion to Show Authority, and therefore were not subject to the Motion to Show

Authority.

      Response to Issue 2: The Findings of Fact and Conclusions of Law were

complete and adequate for purposes of Rule 297 of the Texas Rules of Civil

Procedure.

      Response to Issue 3: The affidavit does comply with the statutory requirement

under the Texas Uniform Foreign Country Money Judgments Recognition Act in that

it gives a last known address of the Appellees/Plaintiffs (judgment creditors).

      Response to Issue 4: The Judgment signed by the trial court in this case was


                                            9
final, and appeared to be final on its face. Appellants did not sustain their burden of

proof that the Judgment is not final.

         Response to Issue 5: The certification of the Judgment is signed by a judge.

         Response to Issue 6: The Local Rules of the District Court for Galveston

County regarding the signature of a judge have no application to the issue of validity

of a Canadian Court brought under the T exas UFCMJRA. The Court properly ruled

that the Canadian Court was a final, conclusive, and valid judgment on its face.

         Response to Issue 7:The parties were given reasonable opportunity to

investigate the authenticity and accuracy of the official documents even without final

certification.

         Response to Issue 8: The court considered the evidence of record and testimony

of witnesses and was satisfied that the judgment sought to the registered was what the

proponent claimed.

         Response to Issue 9: The Appellant attempts by his defense in this case to re-

try the matters that were presented to the Canadian Court. Further, the Appellant has

not carried his burden of proof that the Canadian Judgment was procured by extrinsic

fraud.




                                             10
                             STATEMENT OF FACTS

      Appellee adopts the format of the Appellant for purposes of reference to

Appellant’s Brief.

      Because of the statements made by the Appellant in his Statement of Facts, and

the numerous statement, opinions, and legal conclusions contained therein, and out

of an abundance of caution, Appellees have decided to address each Statement of

Facts individually because unchallenged statements of fact will be taken as true. To

the extent that these challenges to the Statement of Facts, constitute an argument,

appellees submit it is not out of a conscious attempt to interject arguments into the

Statement of Facts, but so that the assertions of fact made by the Appellant that the

Appellees believe are erroneous do not go unchallenged and/or uncorrected.

Filed Judgment

1.    James T. Fletcher filed an affidavit, with an attached Canadian judgment in the

56th Judicial District Court, Galveston County, Texas on December 2, 2011, on behalf

of Klaus Reif (“Reif”), Reif Winery, Inc.(“REW”), Environmental Systems

(International) Limited (“ESIL”), Brian G. Cook (“Cook”), and Re/defining Water,

Inc. (“RDWI”) (CR 5-12).

2.    The Judgment arose out of a copyright infringement action, brought by


                                      Page -11-
Appellant, Frederick L. Nicholas against Reif, REW, Cook, ESIL, and RDWI in the

Federal Court of Canada. The Canadian Court awarded ESIL, Cook, and RDWI

$64,264.63 each and Reif and REW $150,119.59 each in Canadian dollars for

recovery of legal fees and disbursements incurred in defending the copyright

infringement action against them (CR 7-12).

3.    The judgment filed by the Appellees bears a signature “James Russell”

typewritten in the space where the Judge’s signature is indicated (CR 12).

4.    The judgment shows that Cook and RDWI were found to have infringed on

Appellant’s copyright and ESIL, Reif and REW did not infringe on Appellant’s

copyright (Id.)

Challenge to Attorney’s Authority to Act

5.    Statement of Fact 5 is a correct statement of fact.

6.    Statement of Fact 6 is a correct statement of fact.

7.    On August 13, 2014, the Appellees Cook, ESIL, and RDWI filed their non-suit

(CR 200).

8.    Statement of Fact 8 is a correct statement of fact.

9.    Statement of Fact 9 is a correct statement of fact.

10.   Statement of Fact 10 is a correct statement of fact.

11.   Statement of Fact 11 is a correct statement of fact.


                                       Page -12-
12.   On September 12, 2014 the Appellees REW and Reif filed a response to

Appellant’s Motion to Show Authority (CR 27-30).              The response included an

affidavit showing authority to act on behalf of REW and Reif, which had not been

challenged by Appellant. (Id)

13.   Statement of Fact 13 is a correct statement of fact.

14.   Statement of Fact 14 is a correct statement of fact.

15.   Statement of Fact 15 is a correct statement of fact.

16.   Statement of Fact 16 is a correct statement of fact.

17.   The Court recognized that the ESIL, Cook, and RDWI had filed non-suits, and

pronounced orally that Appellant’s Motion was denied. (2 RR 1-13)

18.   Statement of Fact 18, is a correct statement of fact.

19.   Statement of Fact 19 is a correct statement of fact.

20.   Statement of Fact 20 is a correct statement of fact.

21.   Statement of Fact 21 appears to be a legal conclusion and not a statement of

      fact.

Trial Court’s Findings of Facts and Conclusions of Law

22.   Statement of Fact 22 is a correct statement of fact.

23.   Statement of Fact 23 is a correct statement of fact.

24.   Statement of Fact 24 is a correct statement of fact.


                                       Page -13-
25.   Statement of Fact 25 is a correct statement of fact.

26.   Statement of Fact 26 is a correct statement of fact. However, the certificate of

service showed service on Appellee’s counsel by regular mail.

The Filing of December 2, 2011 Affidavit of James T. Fletcher

27.   Statement of Fact 27 is incorrect. The affidavit filed on December 2, 2011

gave the address of both Appellees Reif and Reif Estate Wineries as “C/O Nicholas

F. Ferguson, 80 King St., Suite 900, PO Box 760, St. Catharines, Ontario L2R6Y8.”

28.   Statement of Fact number 28 is a correct statement of fact except it is given as

the last known post office address of Reif and REW.

Judgment Finality, Conclusiveness, Enforceability and Authentication

29.   Statement of Fact number 29 is in the form of an argument and is not a

statement of fact. The document speaks for itself. Therefore, Appellants submit that

Statement of Fact number 29 is an incorrect statement of fact.

30.   Statement of Fact number 30 is in the form of an argument and is not a

statement of fact. The document speaks for itself. Therefore, Appellants submit that

Statement of Fact number 30 is an incorrect statement of fact.

31.   Statement of Fact number 31 is in the form of an argument and is not a

statement of fact. The document speaks for itself. Therefore, Appellants submit that

Statement of Fact number 31 is an incorrect statement of fact.


                                       Page -14-
32.    Statement of Fact number 32 is in the form of an argument and is not a

statement of fact. The document speaks for itself. Therefore, Appellants submit that

Statement of Fact number 32 is an incorrect statement of fact.

33.    Statement of Fact number 33 is in the form of an argument and is not a

statement of fact. The document speaks for itself. Therefore, Appellants submit that

Statement of Fact number 33 is an incorrect statement of fact.

The last sentence in number 33 regarding authentication is a legal conclusion which

is left to the trier of fact, and is not a correct statement of fact.

34.    Statement of Fact number 34 is in the form of an argument and is not a

statement of fact. Therefore, Appellants submit that it is an incorrect statement of

fact. The last sentence in number 34 regarding authentication is a legal conclusion,

and therefore is not a correct statement of fact.

35.    Statement of Fact number 35 is a condensed and restated version of the

testimony of Nicholas Ferguson. As such it is incorrect, and has the effect of an

argument. The actual testimony quoted in full would be a correct statement of fact

and it is contained at 3 RR 18-23.

36.    Statement of Fact number 36 is a condensed and restated version of the cross-

examination of Nicholas Ferguson. As such it is incorrect, and has the effect of an

argument. T he actual testimony quoted in full would be a correct statement of fact


                                           Page -15-
and it is contained at 3 RR 18-23.

37.     Statement of Fact number 37 is a condensed and restated version of the cross-

examination of Nicholas Ferguson. As such it is incorrect, and has the effect of an

argument. T he actual testimony quoted in full would be a correct statement of fact

and it is contained at 3RR 23-31 .

38.     Statement of Fact number 38 is a condensed and restated version of the cross-

examination of Nicholas Ferguson. As such it is incorrect, and has the effect of

anyargument. The actual testimony quoted in full would be a correct statement of

fact, and it is contained at 3 RR 31-33.

39.     Statement of Fact number 39 is in the form of an argument and is not a

statement of fact.      It also contains a legal conclusion as to what the document

indicates. The document speaks for itself. Therefore, Appellants submit that it is an

incorrect statement of fact.

Fraud

Evidence submitted to the Canadian Court in obtaining the Judment

40.     Statement of Fact 40 is a correct statement of fact.

41.     Statement of Fact 41 is a correct statement of fact.

42.     Statement of Fact 42 is a correct statement of fact.

43.     Statement of Fact 43 is a correct statement of fact.


                                           Page -16-
44.    Statement of Fact 45 is a correct statement of fact.

45.    Statement of Fact 46 is a correct statement of fact.

Representations and Evidence entered in the Texas Court

47.    Statement of Fact 47 is a correct statement of fact except for the second full

sentence of 47 wherein the conclusion is stated that “Written submissions precluded

any opportunity for discovery or hearing requiring personal appearance by the

parties”. This sentence is not a correct statement of fact.

48.    Statement of Fact 48 is not a correct statement of fact.         Discovery and

responses to discovery is not to be filed with the court, and unless the discovery is

actually read or introduced into evidence in Court, it does not comprise any part of

the record in this case.

49.    Statement of Fact 49 is a correct statement of fact.

50.    Statement of Fact 50 is a correct statement of fact.

51.    Statement of Fact 51 should read-- On August 13, 2014 a Notice of Nonsuit-

Partial was filed, without prejudice by ESIL, Cook, and RDWI. (CR 18).

52.    Statement of Fact 52 is a correct statement of fact.

53.    Statement of Fact 53 is not relevant to the issues on appeal. The responses to

this discovery, if any, were not filed with this court and apparently were not proffered

in evidence at trial and are not a part of the record on appeal. Therefore, Statement


                                        Page -17-
of Fact 53 is not a correct statement of fact.

54.    Statement of Fact 54 is a correct statement of fact.

55.    Statement of Fact 55 is a correct statement of fact.

56.    Statement of Fact 56 is a correct statement of fact.

57.    Statement of Fact 57 is an incorrect statement of fact. Statement of Fact 57 is

a condensed and restated version of the redirect examination of Klaus Reif. As such

it is incorrect, and has the effect of an argument. The actual testimony quoted in full

would be a correct statement of fact.

58.    Statement of Fact 58 is an incorrect statement of fact. Statement of Fact 57 is

a condensed and restated version of the redirect examination of Klaus Reif. As such

it is incorrect, and has the effect of an argument. The actual testimony quoted in full

would be a correct statement of fact.

Post Trial– Notice of Appeal

59.    Statement of Fact 59 is a correct statement of fact




                                         Page -18-
                           SUMMARY OF ARGUMENT

Denial of Motion to Show Authority to Act

       Counsel was not required to prove that he had the authority to act on behalf of

Environmental Systems (International) Limited, Brian G. Cook, and Re/Defining

Water, Inc. These parties’ request for registration of foreign judgment claims had

already been non-suited and dismissed, and were no longer before the Court.

Therefore, the Motion to Show Authority to Act was moot, and no longer before the

trial court.

Trial Court’s Findings of Fact and Conclusions of Law

       The Findings of Fact and Conclusions of Law filed by the Court were sufficient

and complied with the Texas Rules of Civil Procedure 296-298. The Request filed

by the Appellant for Amended Findings of Fact and Conclusions of Law was not

properly served on counsel for the Appellees. Further the written Findings of Fact

and Conclusions of Law were voluminous, repetitive and included many non essential

matters that are not relevant or germaine to the issues on appeal.

Affidavit filed with the Judgment

       Appellant misstates the facts in connection with this argument. The affidavit

did show the name and last known post office address of the judgment creditor clearly


                                        Page -19-
on the fact of the affidavit. A person may choose their last known post office address.

There is no requirement that the last known address be a person’s actual physical

residence, or their business address. Had the legislature desired to require a physical

address or a business address of foreign judgment registrants, they would have done

so. The affidavit as filed complies with the requirement of the Civil Practices and

Remedies Code.

Finality, Conclusiveness and Enforceability of Judgment

      Error on appeal was not properly preserved by any actions of the Appellant.

The burden of proof regarding any defenses rests upon the party contesting the

Judgment. Appellant wholly failed to offer any evidence or proof that the Judgment

was not final, conclusive, and enforceable.

Authentication of Judgment

      The issue regarding the authentication of the Judgment was waived by the

Appellant at trial because the Judgment was admitted into evidence without a valid

legal objection being made by the Defendant.          Moreover, as a prerequisite to

presenting a complaint for appellate review, the record must show that the party

requesting review make a timely request, objection, or motion stating grounds for the

ruling with sufficient specificity to make the trial court aware of the complaint and

complied with the requirements of the Texas Rules of Evidence, and the trial court


                                       Page -20-
ruled on the request, objection, or motion or refused to rule.          In this case, the

Judgment in question was offered into evidence as Exhibit 1 and admitted into

evidence without a valid legal objection.

       Additionally, the Canadian Judgment was properly admitted into evidence

under the testimony of a person with knowledge.

Fraud Practiced in Procurement of the Judgment

       Although the Texas statute lists fraud as a discretionary ground for

nonrecognition of a foreign country money judgment, the trial court heard and

considered all of the evidence, and determined that the judgment was not obtained by

fraud. The trial court is the ultimate judge of the facts in a case tried to the bench, and

may choose to accept or reject any or all evidence offered by a party, and is the

ultimate judge of the weight to be given to the evidence. In this case, the Court

decided that the judgment was not procured by fraud.

       Further, the Appellant in this case seeks to attack the procedure by which the

Canadian court determined the award of costs. This inquiry is beyond the authority

given to the Texas court by the statute. The Texas court is not given the authority to

retry issues, nor to substitute its judgment for the judgment of the foreign court.

       Additionally, Appellant appears to use some of the discovery produced in the

registration case as proof that costs were not actually due or incurred. T he proper


                                         Page -21-
venue for this inquiry would have been in the Canadian court. The Appellant also

mistakenly takes the position that payment of attorneys fees have to actually be made

in order for costs to be awarded.

      Finally, the Appellant did not show by any of his evidence that there was any

extrinsic fraud. The fraud complained of by the Appellant, even if it constituted fraud

(which Appellees deny) would have been intrinsic fraud.




                                       Page -22-
                                     ARGUMENT

      Response to the Appellant’s Point that the trial court improperly denied

Appellant’s Motion to Show Authority.

      The taking of a non-suit is governed by the Texas Rules of Civil Procedure.

“At any time before the plaintiff has introduced all of his evidence other than rebuttal

evidence, the plaintiff may... take a non-suit, which shall be entered in the minutes.

Notice of the...non-suit shall be served...on any party who has answered or who has

been served with process without necessity of court order.” Tex. R. Civ. P. 162. A

Plaintiff has the right to a non-suit the moment it makes a timely oral or written

request for non-suit. Travelers Ins. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010).

      The Plaintiff can non-suit some parties and not others. See Tex. R. Civ. P. 162,

163; C/S Solutions, Inc. v. Energy Maint. Servs. Group., 274 S.W.3d 299, 306 (Tex.

App.– Houston[1st Dist.] 2008, no pet.). The dismissal after a non-suit is not an

adjudication of the plaintiff’s rights, it merely places the Plaintiff in the position it

was in before filing the lawsuit. McGowen v. Huang, 120 S.W.3d 451, 461 (Tex.

App.–Texarkana 2003, pet.denied).

      In this case, the three of the Plaintiffs (Environmental Systems (International)

Limited, Brian G. Cook, and Re/Defining Water, Inc. filed for a non-suit (CR 18), and


                                        Page -23-
the Court properly dismissed their requests for registration of Foreign Judgment. The

actions of the court places the parties back in the same position they were before this

matter was instituted.

       A party to a lawsuit may file a Motion to Show Authority under Rule 12 of the

Texas Rules of Civil Procedure. Tex. R. Civ. P. 12. Upon failure to show authority,

“the court shall refuse to permit the attorney to appear in the cause, and shall strike

the pleadings if no person who is authorized to prosecute or defend appears.”

       The Appellant’s position regarding the three parties that non-suited their claims

is unusual because the proper remedy for an order sustaining a Rule 12 Motion to

Show Authority is the dismissal of the action brought without authority. In this case,

the non-suiting Plaintiffs essentially granted the Appellant what he was seeking– a

dismissal of their action.

       Regarding the remaining parties, Reif Winery, Inc. and Klaus Reif, a response

to Defendant’s Motion to Show Authority was filed (CR 27-30) including an

Affidavit Showing Authority wherein Klaus Reif stated that in his individual capacity

and for Reif Wineries retained James T. Fletcher as attorney of record in this case.

In the case of Boudreau v. Federal Trust Bank, 115 S.W.3d 740, 742 (T ex. App.

2003), the attorney satisfied his Rule 12 burden with an attorney’s testimony and

affidavits from clients. In the current case, Klaus Reif and Reif Wineries satisfied


                                       Page -24-
their Rule 12 burden of proof with an attorney’s testimony and an affidavit. (CR 27-

30; RR 12).        Therefore, the Appellant’s issues regarding the Motion to Show

Authority should be denied. Accordingly, this court should find that no reversible

error was committed by the trial court regarding the Motion to Show Authority and

the judgment of the trial court should be affirmed.

Response to Appellant’s Issue of Findings of Fact and Conclusions of Law being

inadequate and incomplete .

          Either party may request that the court file findings of fact under Tex. R.Civ.

P. 296. The trial court should file findings of fact within 20 days after the date the

party requested findings. Tex. R.Civ. P. 297.         The findings and conclusions are

normally stated under separate headings, but when a finding of fact is mislabeled as

a conclusion of law, the appellate court can treat it as a finding of fact. Ray v.

Farmers’ State Bank, 576 S.W.2d 607, 608 n.1 (Tex. 1979).

          The Request for Findings of Facts and Conclusions of Law require the party

making the request to serve it on all other parties in accordance with Rule 21a of the

Texas Rules of Civil Procedure.      Tex. R. Civ. Proc. 296. The Defendant’s Request

for Amended Findings of Fact and Conclusions of Law in its Certificate of Service

stated:




                                          Page -25-
      “This is to certify that a true and correct copy of the above and foregoing
Defendant Frederick L. Nicholas’s Request for Amended Findings of Fact and
Conclusions of Law was served via regular mail on this 2nd day of April, 2015 on:
James T. Fletcher Attorney at Law 1414 S. Friendswood Dr., Suite 216, Friendswood,
Texas 77546.

                                                      _________________________
                                                      Frederick L. Nicholas
                                                      Defendant, pro se”

      T he T exas Rules of Civil Procedure Rule 21a specifies that every notice,

pleading, plea, motion, or other form of request required to be served under Rule 21

“may be served by delivering a copy to the party to be served, or the party’s duly

authorized agent or by courier receipted delivery or by certified or registered mail, to

the party’s last known address, or by telephonic document transfer to the recipient’s

current telecopier number, or by such other manner as the court in its discretion may

direct.” Tex. R. Civ. P. 21. In this matter, the Defendant did choose one of the above

methods of service, and deprived the Plaintiff of an opportunity to respond to the

request for amended findings of fact and conclusions of law.

      The “Defendant’s Request for Amended Findings of Fact and Conclusions of

Law” included many non-essential matters for which Findings of Fact and

Conclusions of Law were never designed. e.g. “Whether Defendant Frederick L.

Nicholas announced he was ready to proceed with trial on January 23, 2015.” (CR

211), “T hat Defendant filed a Motion for Continuance of trial on January 8th , 2015"


                                       Page -26-
(CR 212).

      The written findings are equivalent to a jury verdict on special issues. Lindner

v. Hill, 673 S.W.2d 611, 614 (Tex. App.–San Antonio 1984), aff’d, 691 S.W.2d 590

(T ex. 1985). The findings of fact permit the parties, as well as the reviewing court,

to ascertain the true basis for the trial court’s decision. When there are findings of

fact and conclusions of law, the appellate court will indulge every reasonable

presumption in favor of the findings and judgment of the trial court, and no

presumption will be indulged against the validity of the judgment.         Walker v.

Thetford, 418 S.W.2d 276, 285 (Tex. Civ. App.–Austin 1967, writ ref’d n.r.e.).

      Further the court should not make findings on every controverted fact, and the

court should make additional findings of fact only if they have some legal

significance to an ultimate issue in the case. Vickery v. Commi ssion for Lawyer

Discipline, 5 S.W.3d 241, 255 (Tex. Civ. App.– Houston[14th]1999.        The purpose

for findings of fact is assist the losing party in narrowing his issues on appeal. In

Vickery, the court stated that the request for additional findings and conclusions

should sharpen, not obfuscate the issues for appeal. Vickery at 254.

      In this case, the Appellant requested 121 separate requests for findings of fact

and conclusions of law (including subparts) including many requests that were

repetitive and are not findings of fact or issues which directly bear on the merits of


                                       Page -27-
the case. This is an attempt, much like the party in Vickery (at 265), where “rather

than ascertaining the true basis for the trial court’s holding, appellant would seek to

convert the rule into a method for ambushing the trial judge ... the losing party could

inundate the trial judge with requested findings, all of which are immaterial, contrary

to the judgment, or slight variations of the original findings without ever disclosing

that one such requested finding pertains to an omitted element. This tactic would not

enhance the trial court’s truth-finding function nor assist the appellate court in any

meaningful review of the trial court’s decision.”

       Accordingly, this Court should find that the findings of fact and conclusions

of law in this case were complete and sufficient, and that no further proceedings be

had on adding or amending the findings of fact and conclusions of law in this case.

Additionally this court should find, the findings of fact and conclusions of law in this

case establish each and every element of the statutory requirements, and the decision

of the trial court should be affirmed.

Response to Issue that Plaintiff’s Affidavit does not meet requirements of

UFCMJRA.

       Texas has enacted a version of the Uniform Foreign Country Money Judgment

Recognition Act (“UFCMJRA”) in the Texas Civil Practice and Remedies Code.

Tex. Civ. Prac. & Rem. Code §§36.001-008. The Texas UEFJA requires that “at the


                                         Page -28-
time a foreign judgment is filed, the judgment creditor or the judgment creditor’s

attorney shall file with the clerk of the court an affidavit showing the name and last

known post office address of the judgment debtor and the judgment creditor.” Tex.

Civ. Prac & Rem. Code §35.004(a). Although the Appellant raises a question about

the post office address contained in the affidavit, an examination of the record reveals

that a post office address for each judgment creditor (as well as that of the judgment

debtor) was contained in the affidavit. (CR 5-12). The address for each judgment

creditor was given as c/o Nicholas F. Ferguson, 80 King St., Suite 900, PO Box 760,

St. Catharines, Ontario, L2R 6Y8. Nicholas F. Ferguson is Canadian counsel for the

judgment creditors. The obvious reason that the statute requires an address is so that

the judgment debtor might be able to contact the judgment creditor. When involved

in legal matter, many individuals use their attorney’s address as their own for

purposes of notice and contact. The UEFJA could have stated that the affidavit give

the business address, residence address, or actual physical address of the judgment

creditor. However, the framers of the act and the legislature chose the language “last

known post office address” and Appellee has complied with the statutory

requirements. Just because the Appellant does not like the address that was given in

the affidavit is not a reason to hold that the affidavit did not comply with the statute.

      Based on the foregoing, the Appellant’s issue regarding not meeting the


                                        Page -29-
requirements required by law has failed, and the trial court’s judgment should be

affirmed.

Response to the Appellant’s Issue that the filed Judgment is not final, conclusive,

and enforceable.

      Appellant has submitted to the court that he preserved error on appeal by

pleading that the Judgment was not final, conclusive and enforceable where rendered.

In support of same, he cites the Motion for Nonrecognition Amended-Second,

Supplemental (CR 136-139 at 138). Despite a review of the Motion, Appellees are

unable to locate where the issue of finality and conclusiveness, and enforceability is

addressed   in   Appellant’s     Motion     for   Nonrecognition   Amended-Second,

Supplemental.

      Appellant further has submitted to the appeals court that the issue was

addressed at trial (3 RR 14). Again, despite a review of the Motion, the Appellees are

unable to locate where the issue of finality, conclusiveness, and enforceability is

addressed in the testimony or documentary evidence at the hearing on this matter on

January 23, 2015. Other than stating that he will be submitting a defense that the

judgment is not conclusive (RR 3 ), he does not otherwise address the issue of

conclusiveness, nor does he present any defenses, affirmative or otherwise, or provide

any evidence or legal arguments that the judgment is not final, conclusive, nor


                                      Page -30-
enforceable.

       The issue of finality, conclusiveness, and enforceability is not preserved by

requesting Findings of Fact and Conclusions of Law. T he Appellant has not located

any authority for the proposition that the filing of a request for Findings of Fact and

Conclusions of Law preserves error, and Appellant has not cited any authority in his

brief for that proposition.      Because the issue of finality, conclusiveness, and

enforceability was not addressed in the Motion for Nonrecognition Amended-Second,

nor in the Motion for Nonrecognition Amended-Second, Supplemental, nor has any

evidence been proffered at trial, no error has been preserved for appeal.

Response to Appellant’s point that the filed Canadian judgment was not

property authenticated.

       The Canadian judgment was properly authenticated under Tex. R. Evid. 902

(3) which states that “extrinsic evidence of authenticity as a condition precedent to

admissibility is not required with respect to the following:

       (3) Foreign Public Documents.        A document purporting to be executed or

attested in an official capacity by a person, authorized by the laws of a forein coutry

to make the execution or attestation, and accompanied by a final certification as to the

genuineness of the signature and official position (A) of the executing or attesting

person, or (B) of any foreign official whose certificate of genuineness of signature


                                         Page -31-
and official position relates tot he execution or attestation...”

       Later in the same subsection, an exception to the requirement of final

certification is stated: “If reasonable opportunity has been given to all parties to

investigate the authenticity and accuracy of official documents, the court may, for

good cause shown, order that they be treated as presumptively authentic without final

certification or permit them to be evidenced by an attested summary with or without

final certification.” Tex. R. Evid. Rule 902 (3). In this case, the Canadian judgment

had been on file in Texas since December 2, 2011. The Appellant joined the case in

June 12, 2012 by filing an application for Non-Recognition (CR 249).          With the

matter being tried in January 23, 2015, the Appellant certainly had ample opportunity

to investigate the correctness and authenticity of the Canadian judgment and determin

for himself whether the document was authentic. Furthermore, the Appellant was a

participant in the Canadian proceedings, and had the opportunity to review the

records for himself and to determine their correctness and authenticity.

       Further, Rule 901 (a) of the Texas Rules of Evidence provides that

“authentication or identification as a condition precedent to admissibility is satisfied

by evidence sufficient to support a finding that the matter in question is what its

proponent claims.”     Rule 901 (b) of the Texas Rules of Evidence provides examples

and illustrations, which are not by way of limitation. One of such examples is “(1)


                                          Page -32-
Testimony of witness with knowledge... Testimony that a matter is what it is claimed

to be.” Nicholas Ferguson, the Canadian attorney for Klaus Reif and Reif Estate

Wineries, testified –

       “I can tell you that of more than 25 years I have done a number of things in the

Federal Court.      I have obtained other Federal Court judgments for different

purposes.”...(RR 32, lines 18-20)

       and

       “Over the years I have done a number of cases. I have got Federal Court

judgments, certified copies of Federal Court judgments. T his is the way that I have

done it. None of them have ever been questioned. I do to the best of my knowledge

think that this is the correct order. It’s a copy of the order of Justice Russell.” (RR

33, lines 3-9).

       In cases tried to the court, the trial judge is the sole person to weigh the

evidence and determine the credibility of witnesses. In this case, it is clear that the

court weighed the testimony of Mr. Ferguson and correctly adjudged that his

testimony was sufficient and credible and authenticated the Canadian judgment under

Rule 901(a) and (b).

       Additionally, the question of authentication was not preserved for appeal. The

Judgment was offered into evidence as Plaintiff’s Exhibit 1 (RR 21). The Defendant,


                                       Page -33-
did not lodge a legal objection to the admissibility of the Judgment.          Appellate

complaints must be preserved by following Rule 33.1 of the Texas Rules of Appellate

Procedure. “The record must show that the complaint was made to the trial court by

a timely request, objection, or motion that stated the grounds for the ruling ... with

sufficient specificity to make the trial court ware of the complaint... and complied

with the requirements of the Texas Rules Civil Evidence or the Texas Rules of Civil

or Appellate Procedure, and the trial court ruled on the request, objection, or motion...

or refused to rule on the request, objection or motion, and the complaintinf party

objected to the refusal.” Tex. R. App. P. 33.1. In this case, this procedure was not

followed. Moreover, the Appellant stated in response to the offer of the Canadian

judgment as Plaintiff’s Exhibit 1–“I object to this being termed an original, but I will

deal with that on cross-examination. Otherwise, no objection.” (RR 21). Thereafter,

the Court admitted the Canadian judgment into evidence. This is a clear case of

waiver of Appellant’s right to appeal and therefore Appellant’s ability to raise the

issue of authentication on appeal is waived.

      Based on the foregoing, the Appellant’s issue regarding the Judgment’s lack

of authenticated is not well taken and the judgment of the trial court should be

affirmed.




                                        Page -34-
Response to Appellant’s point that the Judgment was procured thro ugh fraud.

      Section 5(b) of the UFCMJRA provides a possible affirmative defense to the

registration of a foreign judgment.    If “the Judgment was obtained by fraud”. Tex.

Civ. Prac & Rem. Code §36.005(b) (2). The judgment debtor bears the burden of

proof of proving extrinsic fraud. The Courage Co. v. The Chemshare Corp., 93
S.W.3d 323, 331 (Tex. App. Fort Worth, 2002).

      “Extrinsic fraud is fraud that denies a losing party the opportunity to fully

litigate at trial all the rights or defenses that could have been asserted.” Montgomery

v. Kennedy, 669 S.W.2d 309, 312 (Tex. 1984). The fraud must be collateral to the

matter tried and not something which was actually or potentially in issue.

Montgomery at 312.        An allegation of extrinsic fraud requires proof of some

deception practiced by the adverse party, collateral to the issues in the case, that

prevents the petitioner from fully presenting his or her claim or defense in the

underlying action. Bakali v. Bakali, 830 S.W. 2d 251,255(Tex. App. Dallas, 1992).

Extrinsic fraud is fraud committed by the other party that (1) prevents the losing party

from either (a) knowing about a right or defense he or she is entitled to assert, or (b)

having a fair opportunity to present such a right or defense at trial; (2) is committed

outside of the trial; (3) is committed directly upon the losing party, his or her agent

or attorney, or one of his or her witnesses; and (4) is collateral to the matter that was


                                        Page -35-
tried, i.e., it does not relate to a subject that was actually or even potentially an issue

in the trial. Amanda v. Montgomery, 877 S.W.2d 483, 488 (Tex Civ, App– Houston

[1st ] 1994).

       The alleged actions of the Appellants in the Canadian trial court as alleged by

the Appellee do not constitute extrinsic fraud. Even if taken as true, the acts of the

Appellees as alleged by the Appellant would constitute intrinsic fraud. Intrinsic fraud

is a fraud that is inherent in the matter considered, and determined in the trial, where

the fraudulent acts pertain to an issue involved in the original action, or where the

acts constituting the fraud were or could have been litigated therein. Montgomery,
669 S.W.2d at 313.

       Based on the foregoing, the Appellant’s issue regarding the judgment being

procured through fraud is not well taken and the judgment of the trial court should be

affirmed.

No Reversible error as to each of Appellant’s Points

       Finally, if there is error in any of the Issues raised by the Appellant, it is

submitted that the error is not reversible error. No judgment may be reversed upon

appeal on the ground that the trial court made an error of law unless the court of

appeals concludes that the error complained of: (1) probably caused the rendition of

an improper judgment; or (2) probably prevented the appellant from properly


                                         Page -36-
presenting the case to the court of appeals. Tex R. App. P. 44.1 (a).




                                       Page -37-
                                     PRAYER

      Appellees respectfully requests that this court affirm the judgment signed on

February 4, 2015 recognizing the Canadian Judgment, and that this court further grant

such other and further relief to which Appellees may show themselves justly entitled.

                                              Respectfully Submitted,




                                              James T. Fletcher
                                              Texas Bar No. 07141550
                                              1414 S. Friendswood Dr., Suite 216
                                              Friendswood, Texas 77546
                                              Tel.: 281-648-7780
                                              Fax: 281-648-7782
                                              Email: friendswoodlaw@yahoo.com

                                              ATTORNEY FOR APPELLEES,
                                              ENVIRONMENT AL SYSTEMS
                                              ( I N T ERNAT IONAL) LIMIT E D ,
                                              BRIAN G. COOK, RE/DEFINING
                                              WATER INC., KLAUS REIF, REIF
                                              WINERY INC. (c.o.b. as REIF
                                              ESTATE WINERY)




                                      Page -38-
                            CERTIFICATE OF SERVICE

      I certify that on September 16, 2015, I served a copy of the Appellee’s Brief

on the party listed below by first class U.S. mail upon:

Frederick L. Nicholas
15830 Cambridge View Drive
Friendswood, Texas 77546
Tel: (713) 240-6372
                                                /s/ James T. Fletcher
                                                JAMES T. FLETCHER
                                                ATTORNEY FOR APPELLEES




                        CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using WordPerfect

and contains 7,030 words, as determined by the computer software’s word-count

function, excluding the sections of the document listed in T exas rule of Appellate

Procedure 9.4(i)(1).




                                                /s/ James T. Fletcher
                                                JAMES T. FLETCHER
                                                ATTORNEY FOR APPELLANT




                                        Page -39-
                          APPENDIX

Index to Appendix

Tex. R. App. P. 44.1

Tex. R. Civ. P. 21, 21a

Tex. R. Civ. P. 162




                           Page -40-
  Texas Rules of Appellate Procedure        44.1. Reversible Error in Civil Cases

   (a) Standard for Reversible Error. No judgment may be reversed on appeal on
the ground that the trial court made an error of law unless the court of appeals
concludes that the error complained of:

      (1) probably caused the rendition of an improper judgment; or

      (2) probably prevented the appellant from properly presenting the case to the
court of appeals.

   (b) Error Affecting Only Part of Case. If the error affects part of, but not all, the
matter in controversy and that part is separable without unfairness to the parties,
the judgment must be reversed and a new trial ordered only as to the part affected
by the error. The court may not order a separate trial solely on unliquidated
damages if liability is contested.

Pertinent Excerpt of Texas Rules of Civil Procedure Rule 21

Every pleading, plea, motion or application to the court for an order, whether in
the form of a motion, plea or other form of request, unless presented during a
hearing or trial, shall be filed with the clerk or the court in writing, shall state the
grounds therefor, shall set forth the relief or order sought, and at the same time a
true copy shall be served on all other parties, and shall be noted on the docket....

Pertinent Excerpt of Texas Rules of Civil Procedure Rule 21a

Every notice required by these rules, and every pleading, plea, motion, or other
form of request required to be served under Rule 21, other than the citation to be
served under Rule 21, other than the citation to be served upon the filing of a
cause of action and except as otherwise expressly provided in these rules, may be
served by delivering a copy of the party to be served, or the party’s duly
authorized agent or attorney of record, as the case may be, either in person or by
agent or by courier receipted delivery or by certified or registered mail, to the
party’s last known address, or by telephonic document transfer to the recipient’s
current telecopier number, or by such other manner as the court in its discretion
may direct...........


                                          Page -41-